COURT OF APPEALS
SECOND DISTRICT
OF TEXAS
FORT WORTH
NO. 2-02-316-CR
 
RITA FAYE AVANT                                                      
   APPELLANT
V.
THE STATE OF TEXAS                                                      
   STATE
----------
FROM THE 158TH DISTRICT COURT OF DENTON
COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
We have considered the appellant's
"Motion To Dismiss Appeal." The motion complies with rule 42.2(a) of
the rules of appellate procedure. Tex. R. App. P. 42.2(a). No decision of this
court having been delivered before we received this motion, we grant the motion
and dismiss the appeal. See id.; Tex. R. App. P. 43.2(f).
 
                                                     
   PER CURIAM
 
PANEL D: HOLMAN, GARDNER, and WALKER JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: April 3, 2003

1. See Tex. R. App. P. 47.4.